— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered April 23, 1987, convicting him of attempted murder in the first degree, criminal possession of a weapon in the second degree and unlawful wearing of a body vest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the prosecutor’s remark in the course of her summation was an incorrect statement of the law (see, Penal Law § 270.20 [1]), any prejudice resulting from the remark was cured by the trial court’s prompt curative instructions. Moreover, the remark was isolated (see, People v Safian, 46 NY2d 181).
The defendant’s contention that the trial court’s instruction on interested witnesses was erroneous is not preserved for appellate review, as the defense counsel agreed to the instruction when it was proposed at the charge conference and failed to request reinstruction when offered the opportunity to do so (CPL 470.05 [2]; People v Melvin, 128 AD2d 647). Finally, we find that the sentence imposed was not excessive given the seriousness of the crime and defendant’s extensive criminal history (see, People v Suitte, 90 AD2d 80). Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.